internal_revenue_service number release date index number --------------------------- ----------------------------- ------------------------- in re ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-120255-11 date november legend settlor trust trust trust trust child child child date state state court spouse trustee individual individual company corporation foundation dear ----------------- ---------------------------------------------------------------------------------------- --------------------------------------------------------- -------------------- ------------------------------------------------------------ -------------------------------------------------------------- -------------------------------- ------------------------- --------------------------- -------------------------- -------------- --------- ---------------------------------------------------------------------------------------- ------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ------------------------------ ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ------------------------------------------------------- this letter responds to the date letter and subsequent correspondence from your authorized representative requesting gift and generation-skipping_transfer gst tax rulings with respect to the proposed modifications and restatement of trust the facts and representations submitted are summarized as follows plr-120255-11 on date a date after date settlor established trust an irrevocable_trust to benefit his three children child child and child and their issue prior to this ruling_request trustee divided trust into three separate and equal trusts trust to benefit child and child 1’s issue trust to benefit child and child 2’s issue and trust to benefit child and child 3’s issue settlor’s spouse spouse is a trustee trustee of trust currently trustee serves as co-trustee of trust with individual and individual this letter_ruling pertains to trust when trust was created settlor and spouse resided in state currently settlor and spouse reside in state the corpus of trust consists entirely of intangible investment_assets it is represented that settlor allocated sufficient gst_exemption to trust to cause trust and trusts created thereunder to have an inclusion_ratio of zero trust is currently administered under the laws of state individual in her capacity as a co-trustee of trust proposes to petition court for a court order to change the situs of trust to state and to modify trust as follows trust will be modified to identify child child and child as the named child of his or her respective trust and references to state will be changed to state throughout trust part one of trust contains the dispositive provisions the trustees propose to modify this part to clarify that the provisions of trust apply to trust sec_1 and this part provides that trust sec_1 and will terminate on the earlier of i the date which is twenty-one years after the death of the survivor of those beneficiaries who are living on the date of the execution of trust or ii the end of the latest time permitted by any rule_against_perpetuities or remote vesting or any other law applicable to such trust this provision will be modified by inserting date in place of on the date of execution this part will also be modified to reflect that both settlor and spouse have irrevocably waived and released any powers that would cause the trusts to be treated as grantor trusts under part one the beneficiaries are entitled to distributions equal to a maintenance allowance which is defined as such sums of money as shall be necessary to provide maintenance support and education in the manner to which the beneficiary has been accustomed the beneficiaries are also entitled to distributions that exceed this allowance the current instrument allows any trustee to make distributions that exceed the maintenance allowance the proposed modification gives only the independent_trustee the power to make these distributions part two contains the administrative provisions article i provides that spouse has the right during her lifetime to remove or appoint any trustee including a corporate trustee spouse may only remove or appoint a trustee with the prior approval of settlor this provision will be modified as follows plr-120255-11 spouse during her lifetime has the power to remove or appoint any trustee of any trust created hereunder including a corporate trustee spouse may only remove a trustee of a_trust if at least one-half of the remaining trustees of the trust are independent trustees and may only appoint a trustee who is an independent_trustee article i provides that at such time as spouse ceases to serve as a trustee of a particular trust each child of settlor who is then a current income_beneficiary of such trust shall automatically become a co-trustee of such trust upon attaining the age of eighteen years the proposed modifications are as follows after the deaths or incapacities of both settlor and spouse or at such time during the life of spouse as she ceases to serve as a trustee of a particular trust created thereunder and no successor trustee appointed by settlor or spouse is serving with respect to such trust all children of settlor who are then living shall automatically become co-trustees of each such trust the trustee who is the named child together with any trustees appointed by the named child or who succeed to the named child’s position as trustee shall collectively have two votes with respect to all matters to be decided by the trustees of such trust and each of the other two children of settlor shall have in his or her capacity as a trustee one vote upon the deaths resignations or ceasing to serve of both children of settlor who are not named children the named child shall serve as sole trustee of such trust the named child may at any time and from time to time name any person to serve in the named child’s place as trustee or to serve as co-trustee with such named child and may remove any person so appointed but all such trustees so appointed by the child shall collectively share the votes or votes allotted to the trustee who is the named child and such appointments shall not increase such vote or votes provided at such time as no child of settlor who is not the named child is serving as trustee of the named child’s trust the named child may only appoint or remove the trustees of such trust in a manner which results in at least one-half of the trustees being independent trustees article i provides that after the death or incapacity of settlor and spouse any current income_beneficiary over the age of twenty-five years or if there be at any time more than one under any separate trust a majority of them may with respect to his separate trust s remove or appoint any trustee or co-trustee including such current income_beneficiary provided following such removal and appointment at least one-half of all trustees of the affected trust shall be independent trustees the proposed modifications are as follows plr-120255-11 upon the death of any current income_beneficiary of a_trust his or her surviving_spouse shall then serve as a co-trustee of any trust of which all succeeding current income beneficiaries are then under the age of twenty-five years if such surviving_spouse would at any time be a sole trustee of such trust no action shall be taken by the trust until foundation appoints a co-trustee who shall serve with the surviving_spouse as the sole trustees of the trust with each having a single vote at such time as any descendant of the named child reaches age and is a current income_beneficiary of a_trust adult descendant such adult descendant shall automatically become a trustee or co-trustee of the trust in place of i children of settlor who are then serving as one or more co-trustees or ii the trustee appointed by foundation such adult descendants shall have the right to serve as the sole trustee or trustees of such trust a majority of adult descendants who are then serving as trustees of such trust may appoint or remove the trustees of such trust in a manner which results in at least one-half of the remaining trustees being independent trustees a trustee appointed by foundation shall serve as sole trustee in the absence of both a surviving_spouse trustee and an adult descendant trustee article i provides that any individual trustee may resign as trustee and appoint a successor or he may appoint a successor by will he may remove any trustee by him named and appointed and resume the office or name and appoint another including a corporate trustee notwithstanding the foregoing any independent_trustee who resigns or is removed by a trustee who is also a beneficiary of such trust or a descendant of settlor shall be replaced by another independent_trustee provided further no trustee who is a beneficiary of a_trust or descendant of settlor shall remove or appoint a trustee of such trust unless immediately following such removal or appointment at least one-half of all trustees of the affected trust are independent trustees the proposed modification replaces this provision with the following provision if at any time a trustee is prohibited by this instrument from acting because that trustee is not an independent_trustee such trustee may appoint an independent_trustee to act in his or her place and exercise such vote as the trustee otherwise would have been able to exercise article ii dollar_figure gives the trustees the authority to do or perform any act with respect to the trust properties which may be done pursuant to state law and to make any election permitted under the code in their sole discretion any investment in corporate stock or bonds or any business association will not be deemed improper for the reason that any trustee may own stock or bonds of the same corporation or have any interests in the business association or be employed in any capacity by such plr-120255-11 corporation or business association the proposed modifications add the following language the trustees will have no liability with respect to any investment they make with settlor’s consent in any corporation partnership general or limited limited_liability_company or other entity that is controlled directly or indirectly by a group consisting of settlor and his descendants so long as the purchase_price is the fair_market_value of the stock partnership_interest membership interest or other_securities the family securities being acquired determined on the basis of either i a qualified independent appraisal or ii a written purchase and sale agreement between the trust and the seller that provides for adjustment of an agreed purchase_price or quantity of the family securities based upon a final agreement with the internal_revenue_service or a final and non-appealable determination of value by a court of appropriate jurisdiction nor shall they have any duty to sell for reasons of diversification or otherwise the family securities article ii k provides that the trustees are authorized to take out and maintain on the life of any beneficiary under trust any trustee and settlor and spouse life_insurance or any other kind of insurance for the benefit of the beneficiary or beneficiaries or the trust estate in such amount as the trustees in their uncontrolled discretion shall deem advisable the proposed modification provides that this provision is subject_to the restrictions in trust regarding payment of premiums and that this power is further limited by settlor’s intent that trust not be includable in settlor’s gross_estate article ii dollar_figure provides that under state law trustees are relieved from all of the duties restrictions and liabilities imposed by state law the proposed modification replaces this provision in its entirety with the following to the fullest extent permitted under state law which states that the provisions of the trust agreement generally govern the duties imposed on trustees with certain exceptions a corporate trustee may lend funds to a corporate trustee or affiliate of the corporate trustee purchase assets from or sell assets to a trustee or an affiliate of the trustee purchase and sell assets between two trusts of which the corporate trustee is the trustee and purchase or sell shares securities or other financial instruments of a corporate trustee or affiliate article ii dollar_figure give the trustees special directions regarding shares held by trust and refers specifically to company this reference is replaced by corporation plr-120255-11 article iv will be modified to provide that trust sec_1 and and trusts created thereunder will be governed construed and administered according to state law article vi provides that each trust created hereby or pursuant hereto shall be irrevocable and settlor shall have no power to alter revoke or terminate this trust agreement this provision will be modified to add that notwithstanding the foregoing the independent trustees of any trust created hereunder shall have the power exercisable in their sole discretion to make such modifications as are reasonably necessary to ensure that such trust continues to qualify as a gst_exemption trust spouse as co-trustee of trust sec_1 and requests the following rulings the change in situs of trust from state to state will not cause trust to lose its exempt status from gst tax the proposed modifications and restatement of trust will not cause any distribution from or termination of any interests in trust to be subject_to the gst tax the proposed modifications and restatement of trust will not cause any beneficiary of trust to have made a gift_for gift_tax purposes law and analysis ruling sec_1 and sec_2601 of the internal_revenue_code imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person plr-120255-11 sec_2631 as in effect for applicable years of the trust provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under paragraph b or of this section hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the plr-120255-11 time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example provides as follows in grantor who was domiciled in state x executed an irrevocable_trust for the benefit of grantor's issue naming a state x bank as trustee under the terms of the trust the trust is to terminate in all events no later than years after the death of the last to die of certain designated individuals living at the time the trust was executed the provisions of the trust do not specify that any particular state law is to govern the administration and construction of the trust in state x the common_law rule_against_perpetuities applies to trusts in a state y bank is named as sole trustee the effect of changing trustees is that the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities in this case however in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the trust will not be subject_to the provisions of chapter if in this example as a result of the change in situs state y law governed such that the time for vesting was extended beyond the period prescribed under the terms of the original trust instrument the trust would not retain exempt status sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust plr-120255-11 and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter no guidance has been issued concerning judicial modifications that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust in this case trust provides that state law governs the trust and all trusts created thereunder when settlor executed trust settlor and spouse resided in state currently they reside in state the proposed modification provides that trust will be governed construed and administered according to state law the proposed change in situs and governing law will not change the termination_date of any trust created under trust thus the proposed change in situs will not shift any beneficial_interest in trust and will not extend the time for vesting of any beneficial_interest in trust accordingly based upon the facts submitted and representations made and assuming court issues an order modifying trust as described above we conclude that the change in situs of trust from state to state will not cause trust to lose its exempt status from gst tax the other proposed modifications of trust are administrative in nature and under sec_26_2601-1 will not be considered to shift a beneficial_interest to a lower generation in the trust see example of sec_26_2601-1 further as discussed above the proposed modifications will not change the termination_date of trust accordingly based upon the facts submitted and the representation made and assuming court issues an order modifying trust as described above we conclude that the proposed modifications and restatement of trust will not cause trust to lose its exempt status from gst tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-120255-11 sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of trust will have the same interests after the proposed modifications that they had prior to the modifications because the beneficial interests of the beneficiaries are substantially the same no transfer of property will be deemed to occur as a result of the modifications accordingly based on the facts submitted and the representations made and assuming that court issues an order modifying trust as described above we conclude that the proposed modifications and restatement of trust will not cause any beneficiary of trust to have made a gift_for gift_tax purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the sec_2601 rulings are based upon a representation that settlor allocated sufficient gst_exemption to trust to cause trust and trusts created thereunder to have an inclusion_ratio of zero this office has not verified whether trust has an inclusion_ratio of zero the proposed modifications will not cause the inclusion_ratio of trust to change whether the inclusion_ratio is zero or between one and zero however trust will be subject_to gst tax on distributions and termination if the inclusion ration is not zero no opinion is express or implied concerning the estate_tax consequences of the taxpayers requesting the rulings in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue plr-120255-11 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
